DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“The present disclosure provides”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 2015/0152987).
As to claim 1, Ishikawa discloses a heat exchange pipe joint for being fixedly installed to an installation plate (12), wherein the heat exchange pipe joint comprises a first pipe (40) and a second pipe (23) that are separately formed and in communication with each other (Fig. 4), wherein the first pipe is detachably connected to a second side of the installation plate (12), and the second pipe is detachably connected to a first side of the installation plate (12).
As to claim 2, Ishikawa discloses the heat exchange pipe joint according to claim 1, wherein the installation plate is provided with a through-hole penetrating the installation plate in a first direction (16), the first pipe comprises a first part and a second part that are connected to each other (see annotated figure below), the first part is located at the second side of the installation plate, and the second part goes through the through-hole and is connected to the second pipe

    PNG
    media_image1.png
    643
    723
    media_image1.png
    Greyscale

As to claim 3, Ishikawa discloses the heat exchange pipe joint according to claim 2, wherein the first part of first pipe comprises a first main body and a first flange, the first main body is connected to and in communication with the second part, the first flange is arranged at an outer circumference of a junction between the first main body and the second part and extends radially outward, and the first flange is configured to be detachably connected to the second side of the installation plate.  Refer to annotated figure above.

As to claim 4, Ishikawa discloses the heat exchange pipe joint according to claim 2, wherein the second pipe comprises a second main body and a second flange and the second flange is connected to an end of the second main body and extends radially outward; the second flange comprises a receiving chamber in communication with the second main body, and the second flange is detachably connected to the first side of the installation plate; and the second part of the first pipe is inserted into the receiving chamber of the second flange.  Refer to annotated figure above.

As to claim 5, Ishikawa discloses the heat exchange pipe joint according to claim 4, wherein the heat exchange pipe joint further comprises a first sealing member (87), the first sealing member is sleeved on an outer circumference of the second part, and the first sealing member is radially compressed and sandwiched between an inner circumferential surface of the receiving chamber and the second part.  Refer to annotated figure above.

As to claim 7, Ishikawa discloses the heat exchange pipe joint according to claim 4, wherein the heat exchange pipe joint further comprises a second sealing member (86), the second sealing member is sleeved on an outer circumference of the second part (it extends about the (circumference of) second part and is therefore considered to be sleeved thereon), and the second sealing member is compressed and sandwiched between the installation plate and the second flange.

As to claim 9, Ishikawa discloses a battery pack, comprising: a case comprising an installation plate, the installation plate having a first side facing an interior of the case and a second side facing an exterior of the case; and the heat exchange pipe joint according to claim 1.  Refer to Fig. 4.

As to claim 10, Ishikawa discloses the battery pack according to claim 9, wherein the heat exchange pipe joint further comprises a fastener (81) and a second sealing member (86), the second pipe comprises a second main body and a second flange (see annotated figure above), and the second flange is connected to an end of the second main body and extends radially outward (see annotated figure above); the first pipe and the second pipe are fixed to two sides of the installation plate through the fastener, and second sealing member is compressed and sandwiched between the installation plate and the second flange (Fig. 4).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2015/0152987) in view of Olver (US 8,231,142).
As to claim 6, Ishikawa discloses the heat exchange pipe joint according to claim 5, except that the second part is provided with a locating groove, and the locating groove is formed by recessing radially inward from an outer surface of the second part; the first sealing member is arranged in the locating groove.
However, Olver teaches a similar pipe joint construction wherein the seal groove (44) is located on the male coupling (42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa such that the second part is provided with a locating groove, and the locating groove is formed by recessing radially inward from an outer surface of the second part; the first sealing member is arranged in the locating groove, as taught by Olver, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2015/0152987) in view of Official Notice.
As to claim 8, Ishikawa discloses the heat exchange pipe joint according to claim 7, except that a protrusion is provided at a side of the receiving chamber close to the second main body, and the protrusion protrudes radially inward from an inner circumferential surface of the receiving chamber; an end of the second part abuts against the protrusion along the first direction.
However, Examiner takes Official Notice of the provision of a protrusion such that the protrusion protrudes radially inward from an inner circumferential surface of the receiving chamber; an end of the second part abuts against the protrusion along the first direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa such that a protrusion is provided at a side of the receiving chamber close to the second main body, and the protrusion protrudes radially inward from an inner circumferential surface of the receiving chamber; an end of the second part abuts against the protrusion along the first direction, in order to provide a depth stop as is known in the art to control the insertion depth of the second pipe.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagano et al discloses a pipe sealing assembly of a heat exchanger for a storage battery module.
WO 2013/080512 discloses a pipe sealing assembly of a heat exchanger for a storage battery module.
Mahe et al discloses a pipe sealing assembly of a heat exchanger for a storage battery module.
Huang et al discloses a pipe sealing assembly of a heat exchanger for a storage battery module.
Butler, Hosoya and Schroeder et al each discloses pipe connector assemblies applicable to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679